Citation Nr: 0707175	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUE

Entitlement an effective date prior to January 24, 2001, for 
the grant of service connection for migraine headaches, left 
shoulder bursitis, lumbosacral strain, and gastroesophogeal 
reflux disease (GERD).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who had honorable active service 
from January 1970 to January 1973 and from December 1987 
through May 24, 1994.  He also had subsequent service 
immediately following until his discharge on April 27, 1999 
which was found to be other than honorable.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2002 rating decision by the Seattle RO that granted 
service connection for migraine headaches, lumbosacral 
strain, left shoulder bursitis, and GERD, effective January 
24, 2001.  In November 2003, the veteran requested a Travel 
Board hearing.  He failed to appear for such hearing 
scheduled in June 2005.  In October 2005, the Veterans Law 
Judge scheduled to conduct the hearing denied the veteran's 
request to have the hearing rescheduled.  

The May 2002 rating decision deferred adjudication of claims 
seeking service connection for hemorrhoids and cervical 
strain.  In January 2004, the veteran raised a claim of 
service connection for hepatitis C.  These matters are 
referred to the RO for appropriate action.


FINDING OF FACT

The RO first received the veteran's claim seeking service 
connection for (in pertinent part) migraine headaches, a left 
shoulder/arm disorder, a lower back disorder, and GERD on 
January 24, 2001.


CONCLUSION OF LAW

An effective date prior to January 24, 2001, for the grant of 
service connection for migraine headaches, left shoulder 
bursitis, lumbosacral strain, and GERD is not warranted.  38 
U.S.C.A. §§ 5101, 5102, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran exercised 
his right to appeal the effective date assigned in that 
decision, and the September 2003 statement of the case (SOC) 
properly provided notice on the downstream issue of the 
effective date of award.  June 2005 correspondence provided 
additional notice; and a November 2005 supplemental SOC 
readjudicated the matter after the veteran had opportunity to 
respond.  Neither he nor his representative has alleged that 
notice in this case was less than adequate.

The veteran has not identified any pertinent records that 
need to be secured.  VA's duty to assist is met. Accordingly, 
the Board will address the merits of the claim.

II. Legal Criteria and Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).  

Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  Section 
§ 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  A claim may be either a formal or informal 
written communication "requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits, and must identify the benefit sought.  
38 C.F.R. § 3.155(a).

The United States Court of Appeals for Veterans Claims 
(Court) has explicitly stated that the "mere presence" of 
medical evidence in the record concerning a disability does 
not establish an intent on the part of the veteran to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In essence, the veteran contends that the effective date for 
the grant of service connection should be somewhere around 
July 12, 1999, as he submitted his claim to his 
representative around that time.  [Notably, a claim received 
in July 1999 would have been received in the initial year 
following service discharge.]  The record shows that the RO 
first received the veteran's claim seeking service connection 
on January 24, 2001.  That claim shows that the veteran dated 
the application "12 July 99".  The veteran's representative 
submitted a chronological case record from the Pierce County 
Veterans Benefits Office files which shows an initial entry 
indicating the veteran filed a claim for benefits on July 12, 
1999.  The next entry dated January 22, 2001 shows that the 
RO was called in reference to the claim, and advised that 
they had not received such claim.  It also shows that a "2nd 
submitted copy of 526 (the application) was sent.  

The Board has no reason to doubt that the veteran submitted a 
claim to his representative in Pierce County in July 1999.  
However, claims for VA benefits must be filed with VA (or in 
certain circumstances the Social Security Administration).  
See generally 38 U.S.C.A. §§ 5101, 5105; 38 C.F.R. §§ 3.150, 
3.151. et seq.   There is no authorization for filing of VA 
claims with a Veterans Service Organization or a state or 
county Veterans' services provider.

The veteran's theory of entitlement appears to be that 
inasmuch as he submitted a claim at the Pierce County 
Veterans Benefits Office, it must have promptly been 
forwarded to VA.  However, there is no corroborative evidence 
that this occurred.  Significantly, while the chronological 
case record photocopy shows that the Pierce County office 
received a claim July 12, 1999, it is not followed by any 
entry showing the claim was forwarded or sent to VA.  
Notably, when the document VA received on January 24, 2001 
that was recognized as the veteran's initial claim was 
forwarded to VA, an entry was made in the chronological case 
record (on January 22, 2001) that the application was sent.  
Accordingly, the Board concludes that the application for VA 
benefits received January 24, 2001 was the initial claim for 
the benefits at issue filed with VA by the veteran.

As January 24, 2001 is well beyond a year following the 
veteran's discharge from active duty, under the governing law 
outlined above it is the earliest possible effective date for 
the grants of service connection at issue.  







ORDER

An effective date prior to January 24, 2001, for the grant of 
service connection for migraine headaches, left shoulder 
bursitis, lumbosacral strain, and GERD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


